Citation Nr: 0609860	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Evaluation of coronary artery disease (CAD), status post 
myocardial infarction, with stent placement, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971 and from October 1971 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for coronary artery disease, 
status post myocardial infarction, with stent placement; a 
temporary 100 percent rating was assigned, effective January 
18, 2002, with a 10 percent rating effective from April 1, 
2002.  The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  


FINDING OF FACT

The veteran's cardiovascular disability is manifested by need 
for continuous medication and a workload capacity of 8-14 
METs.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
coronary artery disease, status post myocardial infarction, 
with stent placement, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.104, Diagnostic Codes 
7005, 7006 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b) (2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The veteran is not prejudiced by the Board's consideration of 
his increased rating claim, as VA has already met all notice 
and duty to assist obligations to him under the VCAA.  In 
this regard, the AOJ decision that is the basis of the appeal 
was for service connection of heart attack, and was favorably 
decided after VCAA notice provided by letter dated in October 
2002.  The issue of the evaluation assigned is a "downstream" 
issue.  The Board notes that the VA General Counsel has held 
that the notice and duty to assist provisions of the VCAA are 
not applicable to claims for higher initial ratings, where 
VCAA notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  

However, service and post-service medical records, VA 
examination reports and lay statements have been associated 
with the record.  Further, the VA satisfied its duty to 
notify by means of VCAA letter dated in October 2002 and a 
statement of the case (SOC) dated in May 2004.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield, 19 Vet. App. at 123-29 
(2005).  It, too, is noteworthy that the veteran does not 
challenge the sufficiency of that notice.  Finally, VA has 
secured all available pertinent evidence and conducted all 
appropriate development, including affording the veteran VA 
examinations in November 2002 and April 2004.  In all, the 
Board finds that VA has satisfied its duties under the VCAA.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  


II.  Factual background.

The medical evidence of record indicates that the veteran was 
admitted to the emergency room at Scott and White hospital on 
December 10, 2001 with complaints of acute myocardial 
infarction.  It was noted that the veteran was transferred 
from King's Daughters Hospital, where he was seen in the 
emergency department for the sudden onset of severe crushing 
substernal chest pain.  It was noted that he was found to 
have an anterior wall myocardial infarction by EKG criteria.  
At his arrival at Scott and White, he was still complaining 
of substernal chest discomfort radiating to both arms.  The 
veteran underwent coronary angiogram and stent placement.  
The final diagnosis was acute unstable angina with possible 
aborted myocardial infarction, and hyperlipidemia.  

Treatment reports from Metroplex hospital, dated from January 
2002 to April 2002, reflect that the veteran received follow 
up evaluation following a myocardial infarction in December 
2001.  These records show that the veteran followed a course 
of cardiac rehabilitation.  Received in December 2002 were 
additional medical records from Metroplex Hospital, which 
show that the veteran was seen on May 17, 2002 for evaluation 
of chest pain and ischemia heart disease.  On May 30, 2002, 
he underwent cardiac catheterization the findings of which 
were reported as normal.  

The veteran was afforded a VA compensation examination in 
November 2002, at which time he reported complaints of chest 
pain.  He indicated that he was working as a medical supply 
provider.  He walked daily, at least 2 to 3 miles a day.  
Occasionally, he has to take nitroglycerin sublingually to 
relieve the pain; at present, he was on aspirin, Zantac, 
Lopressor, folic acid, and BuSpar, along with Nitroglycerin 
sublingual.  It was noted that his exercise tolerance in 
terms of METs was 8 to 10.  On examination, blood pressure 
was 118/78.  He weighed 211 pounds.  Chest and lungs were 
clear to percussion and auscultation.  No murmurs or rubs 
were heard.  Extremities had good pedal pulses, with no 
edema.  His EKG revealed a normal sinus rhythm.  It was noted 
that there was no evidence of clinical signs of congestive 
heart failure.  The pertinent diagnoses were atherosclerotic 
heart disease with coronary artery disease, status post 
percutaneous transluminal coronary angioplasty, left anterior 
descending with stent placement with a stable angina; 
hyperlipidemia; and myocardial infarction one year ago.  

Of record is the report of a cardiology exercise stress test, 
performed in November 2002.  It was noted that the exercise 
test was terminated because of dyspnea.  It was also noted 
that the veteran exercised for 12 minutes and 24 seconds, and 
he achieved a work level of approximately 14.1 METs.  The 
conclusion was that he had a normal exercise stress test.  

The veteran was afforded another VA examination in April 
2004, at which time he complained of occasional chest pain.  
He was currently employed with Lincare.  He denied any 
significant chest pain; however, when he exerts he 
occasionally needs sublingual Nitroglycerin to relieve his 
chest discomfort, at least 2 to 3 times a month.  He stated 
that he walked at least 1 mile a day.  The veteran denied any 
syncopal episodes or palpitations.  He was on Nitroglycerin 
sublingual for chest pain, and he was taking aspirin on a 
daily basis.  It was noted that, based on his exercise 
tolerance in terms of walking, the METs was about 8 to 10.  
Exercise tolerance test was done, which was interpreted as 
basically showing no significant ST depression.  The veteran 
walked for 12 minutes, which in terms of METs was about 14.  
The veteran weighed about 221 pounds.  No venous engorgement 
was noted.  Blood pressure was 124/88.  PMI in the first 
intercostal space.  S1 and S2 were normal.  S3 and S4 were 
absent.  No other clicks or rubs were heard.  His EKG 
reflected normal sinus rhythm.  The pertinent diagnoses were 
atherosclerotic heart disease with coronary artery disease, 
status post percutaneous transluminal coronary angioplasty, 
with stable angina; hyperlipidemia; and non-Q-wave myocardial 
infarction in 2001.  The examiner stated that the veteran had 
coronary artery disease, status post PTCA with stent 
placement with occasional episodes of angina with 
hyperlipidemia, status post myocardial infarction in 2001.  



III.  Pertinent Laws and Regulations-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's coronary artery disease has not changed and a 
uniform evaluation, rather than a "staged rating," is 
warranted for the period after the 100 percent evaluation.  

The veteran's coronary artery disease, status post myocardial 
infarction, with stent placement, is currently assigned a 10 
percent rating under Diagnostic Code 7005.  Under DC 7005, a 
10 percent rating contemplates a workload of greater than 7 
METs but not greater than 10 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating contemplates a 
workload of greater than 5 METs but not greater than 7 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
to 50 percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005.  

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2) (2005).  

The preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for the veteran's 
service-connected coronary artery disease.  At the November 
2002 VA examination the veteran's workload capacity was 
estimated as being 14.1 METS.  At the April 2004 VA 
examination, the veteran only reported occasional chest pain 
for which he took prescribed nitroglycerin; he indicated that 
he walked at least 1 mile a day.  He denied any syncopal 
episodes or palpitations.  Based on his exercise tolerance in 
terms of walking, his METs was about 8 to 10.  An exercise 
tolerance test was conducted in which he walked for 12 
minutes, which was considered to be about 14 METs.  An EKG 
showed normal sinus rhythm.  

In light of the above clinical findings, the Board finds that 
the veteran's cardiac impairment most approximates the level 
of the criteria for a 10 percent evaluation.  A higher 
evaluation, to 30 percent, is not warranted in this case 
since there is no evidence of cardiac hypertrophy or dilation 
on electrocardiogram, echocardiogram, or X-ray, and no 
evidence that workload of less than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope.  In fact, VA 
examination results in 2002 and 2004 revealed work capacity 
at 14 METs, with other evidence of a range from 8 to 14.  
Regardless of which test is used, the METs are better than 
that required for a higher evaluation.  

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for coronary artery disease, status 
post myocardial infarction, with stent placement, have not 
been met.  Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
coronary artery disease (CAD), status post myocardial 
infarction, with stent placement, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


